 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for JAVIER HERRERA-ARCIGA

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                            Case No. 3:17-cr-00013-HDM-WGC
12
                   Plaintiff,                             ORDER GRANTING
13                                                        STIPULATION TO CONTINUE
            v.
                                                          SENTENCING HEARING
14
     JAVIER HERRERA-ARCIGA,                               (FIRST REQUEST)
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for JAVIER HERRERA-ARCIGA and NICHOLAS A. TRUTANICH,
21   United States Attorney, and SUE FAHAMI & ANDOLYN JOHNSON, Assistant United States
22
     Attorneys, counsel for the UNITED STATES OF AMERICA, that the Sentencing hearing set
23
     for February 4, 2020, at 9:00 AM, be vacated and continued to April 1, 2020, at 10:00 AM.
24
25
26
 1          The continuance is necessary for the following reasons:
 2          1.      This is a joint request by counsel for the Government and counsel for the
 3
     Defendant, Mr. Herrera-Arciga.
 4
            2.      The additional time requested by this Stipulation is reasonable pursuant to
 5
 6   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,

 7   change any time limits prescribed in this rule.”
 8          3.      Both counsel request this additional time in order to allow adequate time to
 9
     research sentencing issues and to prepare for the sentencing hearing.
10
            4.      Mr. Herrera-Arciga is currently detained and agrees to the continuance.
11
12   Specifically, Mr. Herrera-Arciga was informed that the continuance will allow defense counsel

13   to continue to gather documents in support of the hearing and provide continuity of counsel.
14          5.      This is the first request for continuance of the sentencing hearing.
15
            DATED this 20th day of December, 2019.
16
17
         RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
18       Federal Public Defender                            United States Attorney

19    By:_/s/ Kate Berry_______________                 By:__/s/ Sue Fahami______________
         KATE BERRY                                         SUE FAHAMI
20       Assistant Federal Public Defender                  Assistant United States Attorney
         Counsel for Javier Herrera-Arciga                  Counsel for United States
21                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
22
                                                        By:__/s/ Andolyn Johnson_________
23
                                                            ANDOLYN JOHNSON
24                                                          Assistant United States Attorney
                                                           Counsel for United States
25
26
                                                        2
 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set
 4
     for February 4, 2020, at 9:00 AM, be vacated and continued to April 1, 2020, at 10:00 AM
 5
     in Reno Courtroom 4 before Judge Howard D. McKibben. IT IS SO ORDERED.
 6
            DATED this 30th day of December, 2019.
 7
 8
 9
                                                _________________________________
10
                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
